DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9-29-2022 have been fully considered but they are not persuasive.           The rejection of claim(s) 1, 4-5, 7 and 12 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sawada et al. (JP 2010-218937, machine translation) because of the reasons stated below and for the 35 USC 112 reasons stated below. 
Applicant’s arguments with respect to claim(s) 1, 4-5, 7 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election without traverse of a battery comprising a cathode comprising lithium iron phosphate; an anode comprising an amorphous phase carbon, a separator and a nonaqueous electrolyte comprising a lithium salt and a carbonate compound in the reply filed on 6-13-2022 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1, 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the porosity of the negative electrode material layer having a 47-53%, does not reasonably provide enablement for the negative electrode material having any porosity range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification teaches in [0020, 0044 and 0060], that the negative electrode containing amorphous-based carbon material has a porosity of lower than 53% because this can prevent or reduce precipitation of metallic lithium during low-temperature charging. The specification teaches in [0052 and 0060], that Rn/(Rp +Rn) can be adjusted by adjusting that the porosity of the negative electrode active material layer or the utilization capacity of the negative electrode active material. 
Claims 1, 4-5, 7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for utilization capacity of the negative electrode active material to be smaller than or equal 290 mAh/g due to adjusting the charging ratio of the amount of negative electrode active material contained in the negative electrode to an amount of the positive electrode active material contained in the positive electrode, does not reasonably provide enablement for no discussion on how to form the utilization capacity range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0043].
Claims 1, 4-5, 7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Rp and Rn measured in the state with the SOC is the same and when the SOC of the secondary battery is 10-90%, does not reasonably provide enablement for Rp and Rn measured in different SOC values only when the battery is between 10-90%.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0053-0055].
Claims 1, 4-5, 7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the secondary battery provided with the same inter-terminal internal resistance value R+Rn, positive electrode internal resistance value Rp and negative electrode internal resistance value Rn as long as the secondary battery has the same positive electrode active material layer, negative electrode active material layer, a nonaqueous electrolyte, separator and distance between the electrodes and the importance of lamination values of the positive electrode and the negative electrode needs to be cited, does not reasonably provide enablement for any lamination values of the positive electrode and negative electrode active material coatings on the current collector.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0059].
Claims 1, 4-5, 7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the coating mass range value of the positive electrode paste applied on an aluminum foil current collector and a coating mass range value of the negative electrode paste applied on the copper current collector in regard to g/100, does not reasonably provide enablement for any coating mass range on the aluminum foil positive current collector and copper negative current collector.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0063-0064].
Claims 1, 4-5, 7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the open circuit potential of the negative electrode between 0.1-0.14 V (vs Li/Li+), does not reasonably provide enablement for any open circuit potential of the negative electrode higher than or equal to 0.1 V.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in Table 1.
Claims 1, 4-5, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1 is rejected because it is unclear what the range limits for Rp and Rn consist of so that the inequality equation can be solved.          Claim 1 is rejected because it is unclear what the upper range of the open-circuit potential of the negative electrode.  The examples only show 0.13 and 0.14.          Claims 5 and 12 are rejected because the phrase “the amorphous-based carbon as the negative electrode active material” is redundant because this is already cited in claim 1 from which these claims depend from.  In addition, it is unclear how the negative electrode active material can have a porosity. This makes the claims vague and indefinite.          Claim 7 is rejected because it is unclear what method steps the claim is claiming because there is no charging voltage cited in claim 1 from which the claim depends from.  In addition, claiming the state of charge of the battery of 0-100% does not seem to add any value because of a range of 0-100.  This makes the claim vague and indefinite.          Claim 12 is rejected because there is no antecedent basis for the phrase “wherein the electrode active material layer”.                                                      Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sawada et al. (JP 2010-218937, machine translation).              Sawada et al. teaches a lithium secondary battery comprising a positive electrode comprising a positive electrode active material comprising a lithium iron phosphate [the same material] on a current collector; a negative electrode comprising amorphous carbon on a current collector [the same material] having a porosity of 25-50% [a porosity of 47-50%], in which charging and discharging cycle characteristics can be promoted more.  Sawada et al. teaches that the electrolyte solution comprises a lithium salt such as LiPF6, LiBF4, etc. [same lithium salts]; a solvent comprising ethylene carbonate and ethyl methyl carbonate and teaches that a separator may be included. Sawada et al. teaches the shape of the battery can be sheet type, a laminated type, a flat type, a square type, etc [claims 4-5].  Sawada et al. teaches charge/discharge cycle test comprising two lithium secondary batteries of examples 1-7 and comparative examples 1-4 where one was subjected to a low temperature charge/discharge cycle test is 0°C and the other was subject to a high temperature charge/discharge 60°C. A cycle test was conducted. Using the test results, the capacity retention rate Ck% was obtained by the following equation (2), assuming that discharge capacity at the 1st cycle with C1 and the discharge capacity at the 500th cycle with C500, Ck% = C500/C1  x 100.            Since Sawada et al. teaches the same lithium battery comprising the same positive electrode comprising lithium iron phosphate, the same negative electrode comprising amorphous carbon, the same electrolyte composition, a separator and a casing then inherently the same (Rn/(Rp+Rn) < 0.54; the same open circuit potential of the negative electrode higher than or equal to 0.1 V (vs. Li/Li+) in the state of charge of the secondary battery is 0-100%; forming the negative electrode so that the utilization capacity of the active material is greater than 0-190 mAh/g and when charging the voltage is controlled to be lower than or equal to 3.75 V in a state of charge of the secondary battery must also be obtained.	
          In addition, the presently claimed property of (Rn/(Rp+Rn) < 0.54; the same open circuit potential of the negative electrode higher than or equal to 0.1 V (vs. Li/Li+) in the state of charge of the secondary battery is 0-100%; forming the negative electrode so that the utilization capacity of the active material is greater than 0-190 mAh/g and when charging the voltage is controlled to be lower than or equal to 3.75 V in a state of charge of the secondary battery could have obviously have been present once the Sawada et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
Claim(s) 1, 4-5, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinck et al. (US 2011/0287304) in view of Nagayama (US 2004/0219428).           Zinck et al. teaches in [0082-0087], a negative electrode containing an active material preferably carbon on a current collector with a capacity per unit area is preferably at least 2.5 mAh/cm2 having a porosity of 45-50% and teaches on page 5, a positive electrode comprising lithium iron phosphate wherein the battery comprised an electrolyte comprising LiAlCl4 where charging took place up to a voltage of 3.7 V and discharging and needed a voltage of 3.2 V.         Since Zinck et al. teaches the same battery comprising the same positive electrode comprising lithium iron phosphate, the same negative electrode comprising amorphous carbon, the same electrolyte composition, a separator and a casing then inherently the same (Rn/(Rp+Rn) < 0.54 and the same open circuit potential of the negative electrode higher than or equal to 0.1 V (vs. Li/Li+) in the state of charge of the secondary battery is 0-100% must also be obtained.	
        In addition, the presently claimed property of (Rn/(Rp+Rn) < 0.54 and the same open circuit potential of the negative electrode higher than or equal to 0.1 V (vs. Li/Li+) in a state of charge of the secondary battery is 0-100% could have obviously have been present once the Zinck et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).           Zinck et al. discloses the claimed invention except for specifically teaching that the electrolyte salt comprises LiCF3SO3 or LiN(CF3SO2)2 or LiN(C2F5SO2)2 instead of LiAlCl4.           Nagayama teaches that it is known to have a battery comprising a positive electrode comprising LiFePO4 [0066], a negative electrode comprising amorphous carbon [0047] and an electrolyte solution comprising salts such as LiCF3SO3, LiN(CF3SO2)2, LiN(C2F5SO2)2, LiAlCl4, etc.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use LiCF3SO3 or LiN(CF3SO2)2 or LiN(C2F5SO2)2 instead of LiAlCl4 in the electrolyte solution of Zinck et al. because Nagayama teaches that these electrolyte salts can be used in an electrolyte comprising the same positive and electrode material as explained above and one would expect therefore that these lithium salts would function in a similar way and give similar results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.             Ishii et al. (US 2011/0076557) teaches a battery on pages 1-2 and [0145] comprising an electrolyte comprising a lithium salt comprising LiPF6, a negative electrode active material which can absorb and release lithium ions at a negative electrode potential of 0.4 V (vs. Li/Li+) and the battery satisfies the following 2 equations: I) 1 < Q2/Q1 where Q1 is an increment of capacity at the negative electrode opposed parts when the negative electrode opposed part which is fully charge is applied a potential shifted to a reducing side by 0.0 5V from an open circuit voltage OCV1 between the negative electrode opposed part in metal lithium and Q2 is an increment of capacity of the positive electrode; and II) 0.5 < C/A < 0.999 where A is an area of opposed region comprising the negative electrode opposed part and unopposed part of the negative electrode layer and C is an area of opposed region comprising the positive electrode opposed part and unopposed part of the positive electrode layer.  Ishii et al. teaches in [0044], that the positive electrode can comprise LiMPO4 or LiFe1-yMyO2 where M is a typical metal transition metal.  Ishii et al. teaches 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727